ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS

OF MARYLAND * OF MARYLAND
*
*

Petitioner * Misc. Docket AG

*

v. * No. 71
*

CHARLES JEFFREY BROIDA * September Term, 2014
*
*
*

Respondent

*********************************************

ORDER

Upon consideration of the Joint Petition for Disbarment by Consent ﬁled herein pursuant
to Maryland Rule 16—772, in which Respondent admits he violated Rule 8.1(a) and Rule 8.4(a)-
(d) of the Maryland Lawyers’ Rules of Professional Conduct, it is this 1_5‘E day of December,
2014,

ORDERED, by the Court of Appeals of Maryland, that Respondent, Charles Jeffrey
Broida, be and he is hereby disbarred from the practice of law in the State of Maryland; and it is
further

ORDERED, that the Clerk of this Court shall remove the name of Charles Jeffrey Broida
from the register of attorneys in the Court and certify that fact to the Trustees of the Client
Protection Fund of the Bar of Maryland and clerks of all judicial tribunals in this State in

accordance with Maryland Rule l6-772(d).

/s/ Glenn T. Harrell Jr.
Senior Judge